DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and examined.
Objection to specification is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2012/0008416 to Cho et al. (hereafter Cho) in view of US 11,152,038 to Kota et al. (hereafter Kota).
Regarding independent claim 1, Cho teaches a memory device comprising: 
a page buffer connected to a memory cell through a bit line, the page buffer configured to sense a threshold voltage of the memory cell through a potential of a sensing node electrically connected to the bit line (FIG. 3: page buffer PB1 coupled to and sensing threshold voltage of a selected memory cell through sensing node SO); 
a voltage generator configured to generate a precharge voltage to be applied to the sense node (FIG. 3: sense node precharge unit 314 supplies high voltage to sense node SO); and 
a test controller configured to apply the precharge voltage to the sense node by applying control signals to a plurality of switches connected between the sensing node and a power node, and detect a defect of the memory cell, based on a leakage current value of the sensing node (FIG. 3: applying the precharge voltage prior to testing by at least turning on transistor P314, and detect a defect by at least turning off transistors P314, turning on transistor N331, see paragraphs [0049]-[0051], wherein transistors P314 and N331 are connected between power supply voltage and sense node SO as shown).
Cho teaches a memory cell is tested for defective instead of a page buffer.
Kota teaches a sense amplifier circuit, which comprising a current sense amplifier and a voltage latch sensing amplifier, is tested (see FIG. 2B and 2:58-64).  A voltage generator for is configured to generate a test voltage to be applied to the sense node of the sense amplifier circuit (FIG. 3: e.g. test voltage of supply voltage or ground applied to O1 when Din is high and low, respectively, see 9:42-10:55) to determine whether the sense amplifier circuit is defective (FIG. 5: step 508).
Since Cho and Kota are both from the same field of endeavor, the purpose disclosed by Kota would have been recognized in the pertinent art of Cho.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that:
the page buffer of Cho also needs to be tested as suggested in Kota in order to correctly locating the source of the failure for proper management (see Kota, 1:33-37).
the precharge voltage of Cho is seen as the test voltage when the page buffer is tested as suggested by Kota.
Regarding dependent claim 2, Cho implicitly teaches wherein the test controller determines the leakage current value of the sensing node, based on a variation in potential of the sensing node after the test voltage is applied to the sensing node (FIG. 3: current from sense node coupled to the selected cell is measured by the cell current measurement pad PAD, see paragraphs [0039] and [0004]).
Regarding dependent claim 3, Kota teaches wherein the test controller detects the defect of the page buffer, based on a result obtained by comparing the leakage current value of the sensing node with a reference value (FIG. 4: comparing current at O1 to current at O2).
Regarding dependent claim 4, neither Cho nor Kota explicitly teaches a test information storage configured to store information on a memory block including the memory cell connected to the page buffer, when the defect of the page buffer is detected.  However, it would have been obvious to one with ordinary skill in the art to realize that the detected defective information should be stored after the memory device has been tested for information retrieval when the memory device is in use later.
Regarding dependent claim 5, Cho implicitly teaches wherein the voltage generator generates a power voltage (e.g. power supplied to transistor P314 of FIG. 3), based on an external voltage (because external voltage is essential to provide power to the memory circuit), and generates the precharge voltage, based on at least one of the external voltage and the power voltage  (e.g. precharge voltage is supplied based on external voltage and power supply voltage).
Regarding independent claim 6, Cho teaches a method for operating a memory device including a page buffer connected to a memory cell through a bit line (see FIG. 3), the method comprising: 
generating a precharge voltage (FIG. 3: power supply voltage of high level); 
applying the precharge voltage to a sense node electrically connected to the bit line to sense a threshold voltage of the memory cell in the page buffer (FIG. 3: precharging sense node of page buffer PB1 to high voltage); and 
detecting a defect of the memory cell, based on a leakage current value of the sensing node (FIG. 4: measuring cell current in step 440, see paragraphs [0060] and [0004]),
wherein the applying the precharge voltage to the sensing node includes applying control signals to a plurality of switches connected between the sensing node and the power node (FIG. 3: applying the precharge voltage prior to testing by at least turning on transistor P314, and detect a defect by at least turning off transistors P314, turning on transistor N331, see paragraphs [0049]-[0051], wherein transistors P314 and N331 are connected between power supply voltage and sense node SO as shown).
Cho teaches a memory cell is tested instead of a page buffer.
Cho teaches a memory cell is tested for defective instead of a page buffer.
Kota teaches a sense amplifier circuit, which comprising a current sense amplifier and a voltage latch sensing amplifier, is tested (see FIG. 2B and 2:58-64).  A voltage generator for is configured to generate a test voltage to be applied to the sense node of the sense amplifier circuit (FIG. 3: e.g. test voltage of supply voltage or ground applied to O1 when Din is high and low, respectively, see 9:42-10:55) to determine whether the sense amplifier circuit is defective (FIG. 5: step 508).
Since Cho and Kota are both from the same field of endeavor, the purpose disclosed by Kota would have been recognized in the pertinent art of Cho.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that:
the page buffer of Cho also needs to be tested as suggested in Kota in order to correctly locating the source of the failure for proper management (see Kota, 1:33-37).
the precharge voltage of Cho is seen as the test voltage when the page buffer is tested as suggested by Kota.
Regarding dependent claim 7, see rejections applied to claims 2-3 above.
Regarding dependent claim 8, see rejection applied to claim 5 above.
Regarding dependent claim 9, see rejection applied to claim 4 above.

Allowable Subject Matter
Claims 10-15 are allowed.
	The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Cho, Kota and Maeda (PGPub. 2016/0064093), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
With respect to independent claim 10: wherein the page buffer applies a test voltage to the sensing node through the power node by turning off the first and sixth switches and turning on the second and third switches, and applies the test voltage to the common sensing node according to whether the fourth switch turns on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 8, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824